--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
This document affects your legal rights. You are advised to consult with
an attorney or other counsel of your choice prior to signing this Agreement.


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between BSD Medical Corporation (the “Company”) and Dennis
Gauger, an individual (“Employee”, “I,” or “me”).
 
Additional Definition
 
Affiliate: As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, member, employee, and/or agent of the Company;
and/or any subsidiary, division, or affiliate of the Company (including without
limitation any officer, director, shareholder, member, employee, and/or agent of
any such subsidiary, division, or affiliate); and/or any entity (including
without limitation any officer, director, shareholder, member, employee, and/or
agent of such entity) in which the Company owns, directly or indirectly, a legal
or beneficial interest (whether in whole or in part); and/or any individual or
entity (including without limitation any officer, director, member, shareholder,
employee, and/or agent of such entity) that owns, directly or indirectly, a
legal or beneficial interest (whether in whole or in part) in the Company.
 
Background
 
I have resigned my employment with the Company. The Company has requested that I
remain employed until 12/31/2012 (the “Termination Date”) and that I provide
certain consulting services to the Company thereafter. To provide me with
separation benefits, and to resolve any and all disputes between us, if any,
arising from my employment with the Company, the termination of that employment,
or otherwise, the Company and I agree as follows:
 
Agreement
 
1. Resignation. I acknowledge that I herewith irrevocably resign my employment,
effective at close of business on the Termination Date, and that such
resignation is of my own free will and choice.
 
2. Payment to Employee. In exchange for my execution of this Agreement, the
Company shall pay to or for my benefit the following:
 
a. The total sum of Ninety Seven Thousand Two Hundred no/100 Dollars
($97,200.00). Said sum shall be paid to me in accordance with the Company’s
regular and customary bi-weekly payroll practices, commencing on January 11,
2013, and will be subject to applicable federal and state payroll withholding
taxes.


b. If I properly elect continuation coverage under the Company’s group medical
insurance plan pursuant to Sections 601 through 607 of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), the Company will pay that
portion of the premium which the Company paid on behalf of me and my enrolled
family members immediately prior to the Termination Date through the earlier of
(a) June 30, 2013; (b) the date I first become eligible for coverage under any
group health plan maintained by another employer of me or my spouse; or (c) the
date such COBRA continuation coverage otherwise terminates as to me under the
provisions of the Company’s group medical insurance plan. Nothing herein shall
be deemed to extend the otherwise applicable maximum period in which COBRA
continuation coverage is provided or supersede the plan provisions relating to
early termination of such COBRA continuation coverage. I agree that my portion
of the premium for such coverage shall be deducted from the payments payable to
me under Section 2.a. above.
 
3. Consulting Services. Commencing on the Termination Date and continuing
through June 30, 2013, unless otherwise extended by mutual agreement of the
parties, I agree to provide consulting services to the Company in an amount not
to exceed 10 hours per week unless otherwise mutually agreed between the
parties. The Company will pay me a consulting fee of $100.00 per hour for such
consulting services. I agree to submit an invoice to the Company detailing the
amount of hours I worked and a description of the services provided within 10
business days after the last day of the month in which such consulting services
are rendered. The Company agrees to pay said invoice within 10 business days of
its receipt of each such invoice. The Company shall issue an IRS Form 1099 to me
representing any and all amounts paid to me under this Section 3. I understand
and agree that I shall be responsible for the payment of all income, social
security, or other taxes that are or may be due or assessed as a result of my
receipt of funds under this Section 3.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. Release of Claims by Employee. In consideration for the payment stated in
Section 2 and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, I, for myself and my heirs,
assigns, and all persons and entities claiming by, through, or under me, hereby
irrevocably, unconditionally, and completely release, discharge, and agree to
hold harmless the Company and its Affiliates (hereinafter referred to, both
individually and collectively, as “Releasees”) of and from any and all claims,
liabilities, charges, demands, grievances, lawsuits, and causes of action of any
kind or nature whatsoever, including without limitation claims for contribution,
subrogation, or indemnification, whether direct or indirect, liquidated or
unliquidated, known or unknown, which I have, had, or may claim to have against
Releasees.
 
The release, discharge, and agreement to hold harmless set forth in this Section
4 includes without limitation any Claim(s) that I had, have, or may claim to
have against Releasees:
 
a. for wrongful or constructive discharge or termination, negligent or
intentional infliction of emotional distress, breach of express or implied
contract of employment, breach of the covenant of good faith and fair dealing,
violation of public policy, defamation, promissory estoppel, detrimental
reliance, retaliation, tortious interference with contract or prospective
economic advantage, invasion of privacy, whistleblower protection, hostile work
environment, personal injury (whether physical or mental), or any other
Claim(s), whether arising in tort or in contract; and/or
 
b. for any Claim(s) for discrimination, hostile work environment / harassment,
retaliation, or otherwise arising under federal, state, or local law, including
without limitation Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, all claims under Titles 29 and 42 of the United
States Code, the Americans with Disabilities Act of 1990, the Rehabilitation Act
of 1973, the Utah Antidiscrimination Act, or any other federal, state, or local
law prohibiting discrimination, harassment, or retaliation on the basis of race,
color, national origin, religion, age, sex, disability, veteran status, or any
other protected group status; and/or
 
c. for any Claim(s) for discrimination, hostile work environment / harassment,
retaliation, or otherwise arising under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act arising on or before
the date of this Agreement; and/or
 
d. for any Claim(s) arising under the Employee Retirement Income Security Act
(“ERISA”); and/or
 
e. for any Claim(s) arising under the Family and Medical Leave Act (“FMLA”);
and/or
 
f. for any Claim(s) for unpaid wages, bonuses, commissions, or other
compensation of any type or kind to the full extent allowed by the Fair Labor
Standards Act or other applicable law; and/or
 
g. for any other Claim(s) in any way related to or arising out of my employment
with the Company or the termination of that employment; and/or
 
h. for any Claim(s) for attorney’s fees and/or costs.
 
Nothing in this Agreement waives my rights, if any, to (i) continue my
participation in the Company’s employee health benefit plan, as allowed by COBRA
and the terms, conditions, and limitations of the plan, (ii) any vested rights
that I may have under any employee pension or welfare benefit plan in which I
participated as an employee of the Company, and/or (iii) any claims I have or
may claim to have for worker’s compensation or unemployment benefits.


5. Full and Complete Release. I understand and agree that I am releasing and
waiving any Claim(s) that I do not know exist or may exist in my favor at the
time I sign this Agreement which, if known by me, would materially affect my
decision to sign this Agreement. Nonetheless, for the purpose of implementing a
full and complete release of all Claim(s), I expressly acknowledge that the
release set forth in Section 4 is intended to include, without limitation, all
Claim(s) that I do not know or suspect to exist in my favor and that the release
set forth in Section 4 includes the release and extinguishment of any such
Claim(s).
 
 
 

--------------------------------------------------------------------------------

 
 
6. Stock Option Grants. Notwithstanding the provisions of Section 4 and 5 above
and anything contained therein to the contrary, the parties agree that nothing
in this Agreement shall modify, revoke, or rescind the parties’ respective
rights and obligations under those certain BSD Medical Corporation Notices of
Grant of Stock Option signed by the Company and me with grant dates of September
12, 2008, April 28, 2009, February 2, 2011, and May 11, 2011 (the “Stock Option
Grants”), all as set forth more fully in the respective Stock Option Grants. I
understand that the termination date referenced in the Stock Option Grants shall
be the Termination Date as set forth above.
 
7. Review and Revocation. I understand and acknowledge that I have 21 days from
the date I received this Agreement to consider the terms of and to sign this
Agreement. I understand that, in my sole and absolute discretion, I may sign
this Agreement prior to the end of the 21-day period.
 
I further acknowledge and understand that I may revoke this Agreement for a
period of up to 7 days after I sign it (not counting the day it was signed) and
that the Agreement will not become effective or enforceable until the 7-day
revocation period has expired. To revoke this Agreement, I must give written
notice stating that I wish to revoke the Agreement to Michelle Cisneros, HR
Manager, BSD Medical Corporation, 2188 West 2200 South, Salt Lake City, Utah
84119-1326, Fax: 801-924-7893, Email: mcisneros@bsdmc.com. Any notice stating
that I wish to revoke this Agreement must be faxed, emailed (with confirmation
of delivery), hand-delivered, or mailed to the Company, as set forth in this
paragraph, in sufficient time to be received by the Company on or before the
expiration of the 7-day revocation period.


/s/ DG /s/ HW
Initials


8. Covenant Not to File Claim. To the full extent allowed by law, and subject to
the provisions and limitations of the Age Discrimination in Employment Act or
regulations issued by the Equal Employment Opportunity Commission, I covenant
that I have not, and agree that I will not, file any charge, lawsuit, or claim
against the Company with any court or administrative agency relating to any
Claim(s) released in this Agreement. I also agree that, to the full extent
allowed by law, I am not entitled to and hereby waive any right to recover
damages of any type or kind and/or reinstatement to employment that may be
awarded or ordered by any court or administrative agency to or for my benefit
arising from or relating to any Claim(s) released by me under this Agreement.
 
9. Return of Goods to the Company. I covenant and represent that I have returned
or will return to the Company (i) all documents or other information about the
Company, including without limitation confidential or proprietary information
(whether developed by me or by any other employee of the Company), (ii) all
electronic equipment and electronic information storage devices (e.g.,
computers, cellular phones, PDAs, zip drives, thumb drives, disks, etc.), and
(iii) company credit cards, office keys, etc. that I obtained or that were made
available to me as a consequence of my employment with the Company and/or that
contain confidential or proprietary information about the Company or that
otherwise are the rightful property of the Company.
 
10. Wages and Commissions Paid in Full. Except as specifically set forth in
Section 2 above, I acknowledge and agree that I have received all monies due and
owing to me from the Company, including without limitation any monies due and
owing for wages (including without limitation overtime), accrued but unused
vacation benefits, commissions, bonuses, or otherwise and that I have no claim
against the Company whatsoever for the payment of any further wages (including
without limitation overtime), commissions, bonuses, vacation benefits, or other
monies except as specifically set forth in Section 2.
 
11. Confidentiality. This Agreement is confidential information owned by the
Company. I agree that I will not disclose the terms of this Agreement except to
the extent required by law. Nonetheless, I understand that I may disclose the
terms of this Agreement to my spouse, attorney, and/or tax advisor. However, if
I disclose the terms of this Agreement to my spouse, attorney, and/or tax
advisor, I agree that I will obtain the agreement of such person(s) that, as a
condition of such disclosure, he/she will not disclose the terms of this
Agreement except to the extent required by law. I further agree that any breach
by my spouse, attorney, and/or tax advisor shall be treated as if I had breached
the provisions of this Section 11.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Confirmation of Prior Agreements. Notwithstanding anything in this Agreement
to the contrary, I understand and agree that nothing in this Agreement shall
alter, limit, or void the respective rights and obligations of the parties under
any noncompetition, nonsolicitation, nondisclosure, employee invention, or other
similar agreement entered into between me and the Company prior to the date
hereof.
 
13. Not an Admission. This Agreement is not an admission by any party hereto
that either has violated any contract, law, or regulation or that the Company or
Employee has discriminated against the other or otherwise infringed on the
other’s rights and privileges or done any other wrongful act.
 
14. Integrated Document. This Agreement is the entire, integrated agreement
between the parties regarding the subject matter of this Agreement. No other
promises or agreements regarding the subject matter of this Agreement have been
made to either Employee or the Company other than those contained in this
Agreement. In electing to sign this Agreement, neither the Employee nor the
Company has relied on any representation or promise, whether oral or written,
not specifically set out in this Agreement.
 
15. No Assignment of Claims. I represent that I have not made, and will not
make, any assignment of Claim(s) released by this Agreement and that no other
person or entity had or has any interest in any Claim(s) released by me under
this Agreement. I agree to indemnify and hold harmless the Company from any and
all claims, demands, expenses, costs, attorney’s fees, and causes of action
asserted by any person or entity due to a violation of this non-assignment
provision.
 
16. Miscellaneous. This Agreement shall be governed by the laws of the State of
Utah. Notwithstanding any Utah statutory or case law to the contrary, this
Agreement may not be modified except by a document signed by the Company and
Employee, whether or not such claimed modification is supported by separate
consideration. Any waiver by any party hereto of any breach of any kind or
character whatsoever by any other party, whether such waiver be direct or
implied, shall not be construed as a continuing waiver of, or consent to, any
subsequent breach of this Agreement on the part of the other party. In addition,
no course of dealing between the parties, nor any delay in exercising any rights
or remedies hereunder or otherwise, shall operate as a waiver of any of the
rights or remedies of the parties. This Agreement shall inure to and bind the
heirs, devisees, executors, administrators, personal representatives,
successors, and assigns, as applicable, of the respective parties hereto. The
parties agree that any dispute between them, whether arising under this
Agreement or the enforceability or interpretation thereof, shall be subject to
the exclusive jurisdiction of the federal or state courts situated in the State
of Utah, and each party hereby submits itself to the personal jurisdiction of
the courts situated in the State of Utah.
 
17. Severability. The provisions of the Agreement are severable. If any part of
this Agreement is found to be unenforceable, the other provisions shall remain
fully valid and enforceable. It is the intention and agreement of the parties
that all of the terms and conditions hereof be enforced to the fullest extent
permitted by law.
 
18. Attorney's Fees. If a civil action or other proceeding is brought to enforce
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney's fees, costs, and expenses incurred, in addition to any other relief
to which such party may be entitled, whether incurred before or after the filing
of a civil action or the entry of judgment.
 
19. Knowing and Voluntary Execution. I acknowledge that I have read this
Agreement carefully, have consulted with an attorney or other counsel of my
choice, and have had the opportunity to ask any questions I may have regarding
this Agreement. I acknowledge that I fully understand the meaning and terms of
this Agreement. I acknowledge that I have signed this Agreement voluntarily and
of my own free will and that I am knowingly and voluntarily releasing and
waiving all Claim(s) that I have or may claim to have against the Company to the
full extent allowed by law.


/s/ DG /s/ HW
Initials


 
 

--------------------------------------------------------------------------------

 
 
20. Consultation with Counsel. I acknowledged that I have been advised, by this
Agreement, to consult an attorney or other counsel of my choice prior to signing
this Agreement. Each party hereto acknowledges that it has had the opportunity,
it such party so chooses, to consult with counsel of such party’s choice prior
to signing this Agreement. Each party agrees that it shall be solely responsible
for any attorney's fees incurred by that party in the negotiation and execution
of this Agreement.


/s/ DG /s/ HW
Initials


21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Facsimile or other electronically
delivered copies of signature pages to this Agreement shall be treated between
the parties as original signatures for all purposes.






DATED: 11/28/12
/s/ Dennis Gauger
 
Dennis Gauger
     
BSD Medical Corporation
   
DATED: 11/28/12
By: /s/ Harold Wolcott
 
Its: President










--------------------------------------------------------------------------------















 





